Hart, J. (after stating the facts). In the case of Gates v. School District, 53 Ark. 468, the court held that the power conferred upon the Board of Directors of a single school district to employ a superintendent of schools is not limited to an employment during the term of office of such directors; and that there is no law that forbids the board to make a contract for a superintendent for a term beginning after some members of the board go out of office. While this decision was rendered with reference to the power of the board of directors of a special school district, much reliance is placed upon the principles decided in it as controlling the question here raised' by the appeal. We do not think the decision has any bearing on the question raised by the appeal. It is true the decision would be controlling if there were no Other question before us,- except the one that the directors made a contract to commence after their term of office had expired, but that is not the question involved by the appeal. Section 7590 of Kirby’s Digest and Act 189 of the Acts of 1907 amendatory thereof provide, that the electors of every school district shall when lawfully assembled in annual school district meeting, have the power by a majority of the votes cast at such meeting, to determine the length of time in which a school shall •be taught more than three months in a year. Acts of 1907, p. 445. If there jiad been no votes cast upon the question, under the statute, the board could not have contracted for a school to be taught longer than three months during any scholastic year. In short, under the statute, it required affirmative action on the part of the voters at the annual school meeting to enable the board .to make a contract for a school of more than three months. If the qualified electors of the school district had, by'vote at the annual school meeting, determined that a school of more than three months should be taught, the contract under the authority of Gates v. School District, supra, would have been valid, notwithstanding it was executed before the annual school meeting. ■ The voters, at the next annual meeting, however, not only did -not vote for a school of more than three months’ duration, but by voting against a winter term, evidently intended to express their disapproval' of a longer term than three months. Reece began to teach the school at a time when he knew that he had no authority under the statutes to teach the school under the contract made with the board; and he is not entitled to pay from the district for his services. The chancellor was right in granting the temporary injunction and it should have been made permanent. For the error in not doing so, the decree will be ■reversed and the cause remanded with directions to the chancellor to enter a decree making the injunction permanent.